DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remarks
This is a reply to the application filed on 02/26/2021, in which, claims 1-10 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 26, 2022 and June 9, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification Objections
Specification is objected to because of the following informalities:
“FPAG (Field Programmable Gate Array)” as described in the specification paragraph [0033] has improper abbreviation. Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, line 2, Examiner suggests not using abbreviation “FPAG” for its first time appearance in the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “unit” and/or “assembly” (or “step for”, “device”, “element”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “unit” and/or “assembly” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a power management unit, configured to output…” in claim 1; 
“a parameter monitoring unit, configured to monitor…” in claim 1; 
“a main control management unit, configured to receive …” in claim 1; 
“a data processing unit, configured to receive the video data” in claim 1; 
 “a voltage monitoring assembly, configured to monitor voltage information input by the power management unit” in claim 6;
“the power conversion assembly is configured …” in claim 3;
“the rectifier assembly is electrically connected to a charging management assembly ….” in claim 4;
“the rechargeable battery pack is electrically connected to the overvoltage and overcurrent protection assembly” in claim 4;
 “a rotation speed monitoring assembly, configured to monitor …” in claim 6;
“a brightness monitoring assembly, configured to monitor …” in claim 6;
“a voltage monitoring assembly, configured to monitor …” in claim 6;
 “the wireless communication assembly comprises …” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-10 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gharabegian et al. (US 20170086545 A1, hereinafter referred to as “Gharabegian”) in view of Mondal et al. (US 20140232870 A1, hereinafter referred to as “Mondal”).
Regarding claim 1, Gharabegian discloses a hub rotation imaging control system, comprising: 
a power management unit, configured to output required direct current for other units (see Gharabegian, paragraph [0110]: “a power subsystem may include an AC power adapter 1327, DC power devices 1328 (e.g., car chargers)”); 
a parameter monitoring unit, configured to monitor surrounding environment data of the hub (see Gharabegian, paragraph [0114]: “a plurality of sensors may also include a thermistor (for measuring wind speed in the shading object environment), a 3D gyro or tilt sensor (for measuring wind resistance in the shading object environment), a 3D accelerometer sensor (for measuring wind resistance and base stability), a humidity sensor (for measuring humidity in the shading object environment), a temperature sensor (for measuring temperature in the shading object environment), and/or a light sensor (for measuring sun intensity and/or sun intensity direction)”) and vehicle driving data (see Gharabegian, paragraph [0044]: “a microcontroller may be a compact microcomputer designed to govern the operation of embedded systems in motor vehicles”); 
a main control management unit, configured to receive the environment data and vehicle driving data monitored by the parameter monitoring unit, and generate video data and control instructions according to the environment data (see Gharabegian, paragraph [0136]: “a controller or processor may compare a current geographic location to stored locations in a memory. In an embodiment, if a match to a stored location is determined, a controller may transmit commands, instructions, and/or signals to inform a user (via a control panel or a user interface of a electronic device or a computing device) that a location match has occurred, and ask a user if a controller or processor should generate commands, instructions or transmit signals (indirectly or directly) to cause a motor (or motors) to utilize shading object settings in configuring an intelligent shading object”) and vehicle driving data (see Gharabegian, paragraph [0044]: “a microcontroller may be a compact microcomputer designed to govern the operation of embedded systems in motor vehicles”). 
Regarding claim 1, Gharabegian discloses all the claimed limitations with the exception of a data processing unit, configured to receive the video data and control instructions generated by the main control management unit, and output drive signals to drive hub imaging.
Mondal from the same or similar fields of endeavor discloses a data processing unit, configured to receive the video data and control instructions generated by the main control management unit, and output drive signals to drive hub imaging (see Mondal, paragraph [0027]: “control the graphic controller to instruct a display driver to process the second video data in the second format to generate video output signals based on the second video data; and display, at a display device, the video output signals”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mondal with the teachings as in Gharabegian. The motivation for doing so would ensure the system to have the ability to use the vehicle display system and methods of controlling disclosed in Mondal to instruct a display driver to process received video data to generate video output signals based on the received video data and to display the video output signals at a display device thus receiving the video data and control instructions generated and outputting drive signals to drive hub imaging in order to provide a hub rotation imaging control system so that intelligent imaging display can be achieved.
Regarding claim 2, the combination teachings of Gharabegian and Mondal as discussed above also disclose the hub rotation imaging control system according to claim 1, wherein the data processing unit and the main control management unit are further configured to exchange the control instructions (see Gharabegian, paragraph [0033]: “signal packets and/or frames, for example, may be exchanged, such as between a server and a client device and/or other types of network devices, including between wireless devices coupled via a wireless network ... references to a “database” are understood to mean, one or more databases and/or portions thereof, as appropriate”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Gharabegian and Mondal as discussed above also disclose the hub rotation imaging control system according to claim 2, wherein the power management unit comprises a rectifier assembly, an overvoltage and overcurrent protection assembly and a power conversion assembly electrically connected in sequence, and the power conversion assembly is configured to output the required direct current for the parameter monitoring unit, the main control management unit and the data processing unit see Gharabegian, paragraph [0110]: “an AC power adapter may provide power to a system power supply 1337 and/or battery 1335. Similarly, in an embodiment, a DC charger 1328 (which may include a fuse), may provide voltage and/or current to a system power supply 1337 and/or a rechargeable battery 1335. In an embodiment, an overvoltage protection circuit 1329 may protect a system power supply 1337 and/or a battery 1335 from overvoltage spikes in providing of voltage and current to other components in an intelligent shading object system”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Gharabegian and Mondal as discussed above also disclose the hub rotation imaging control system according to claim 3, wherein an output end of the rectifier assembly is electrically connected to a charging management assembly and a rechargeable battery pack in sequence, and an output end of the rechargeable battery pack is electrically connected to the overvoltage and overcurrent protection assembly (see Gharabegian, paragraph [0110]: “a power subsystem may include an AC power adapter 1327, DC power devices 1328 (e.g., car chargers), solar photovoltaic panels 1330, a rechargeable battery 1335 (such as a Lithium-Polymer Rechargeable Battery (LIPO)), and a battery management system 1336 ... an overvoltage protection circuit 1329 may protect a system power supply 1337 and/or a battery 1335 from overvoltage spikes in providing of voltage and current to other components in an intelligent shading object system”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Gharabegian and Mondal as discussed above also disclose the hub rotation imaging control system according to claim 4, characterized in that the rechargeable battery pack is electrically connected with a battery protection assembly (see Gharabegian, paragraph [0111]: “solar photovoltaic panels 1330 may provide voltage and current to a system power supply 1337 and/or a rechargeable battery 1337. In an illustrative embodiment, solar photovoltaic panels 1330 may be coupled to an overvoltage protection module”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Gharabegian and Mondal as discussed above also disclose the hub rotation imaging control system according to claim 2, wherein the main control management unit integrates an ARM processor, an RTC, a NOR Flash memory, and an SD card (see Gharabegian, paragraph [0107]: “a memory subsystem 1307 may comprise memory such as FLASH ROM, RAM, and/or SDRAM. In an embodiment, FLASH ROM and/or SDRAM may be utilized to store software and instructions, which when executable by a processor or processors 1308 and/or controllers, may cause an intelligent shading object system to perform operations and receive and/or transmit information. In an embodiment, FLASH ROM may be updated with new software and/or instructions. In an embodiment, RAM or SDRAM of a memory subsystem 1037 may be utilized as memory that is used by a processor 1308 to execute programs and perform software operations. In an embodiment, a clock 1301 may provide a timing reference for a processor 1308”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Gharabegian and Mondal as discussed above also disclose the hub rotation imaging control system according to claim 7. wherein the main control management unit further integrates a wireless communication assembly (see Gharabegian, paragraph [0049]: “a controller 222 may connected to a linear actuator or motor 160 or 225 wirelessly as long as a control signal may be received by a shading object”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Gharabegian and Mondal as discussed above also disclose the hub rotation imaging control system according to claim 8, wherein the wireless communication assembly comprises at least one of a 4G communication assembly, a 5G communication assembly, a WiFi communication assembly, or a LoRa communication assembly (see Gharabegian, paragraph [0109]: “a WiFi transceiver 1314 may utilize an antenna 1311 to receive and/or transmit signals and/or information to other electronic devices having WiFi capabilities”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gharabegian and Mondal as applied to claim 1, and further in view of Li et al. (US 20190291507 A1, hereinafter referred to as “Li”).
Regarding claim 6, the combination teachings of Gharabegian and Mondal as discussed above also disclose the hub rotation imaging control system according to claim 2, characterized in that the parameter monitoring unit comprises: 
a brightness monitoring assembly, configured to monitor brightness information of a surrounding environment (see Gharabegian, paragraph [0110]: “a sunlight sensor 1050 may measure an intensity of sunlight and may transmit a signal to a controller or processor 1080 in a base unit 1010”); 
a voltage monitoring assembly, configured to monitor voltage information input by the power management unit (see Gharabegian, paragraph [0047]: “a power supply 240 may provide power, at different voltage and/or current levels, to a motor 225, a controller 222 and/or a rotation apparatus 226”); and 
a low-power microprocessor, configured to receive the rotation speed information monitored by the rotation speed monitoring assembly, the brightness information monitored by the brightness monitoring assembly, and the voltage in formation monitored by the voltage monitoring assembly (see Gharabegian, paragraph [0036]: “if signals, instructions, and/or commands are transmitted from one component (e.g., a controller or processor) to another component (or assembly), it is understood that signals, instructions, and/or commands may be transmitted directly to a component, or may pass through a number of other components on a way to a destination component”).  
Regarding claim 6, the combination teachings of Gharabegian and Mondal as discussed above disclose all the claimed limitations with the exceptions of a rotation speed monitoring assembly, configured to monitor rotation speed in formation of the hub.
Li from the same or similar fields of endeavor discloses the a rotation speed monitoring assembly, configured to monitor rotation speed in formation of the hub (see Li, paragraph [0029]: “The hub for displaying dynamic images further includes a rotational speed detecting portion, the rotational speed detecting portion includes a rotational speed sensor, and the rotational speed sensor is in data connection with the circuit board”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Li with the teachings as in Gharabegian and Mondal. The motivation for doing so would ensure the system to have the ability to use the hub for displaying images method disclosed in Li to store imaging data in memory; to use rotational speed sensor to detect rotational speed and to transmit the detected rotational speed to the circuit board through the FPC thus integrating rotation speed sensor, memory such as SRAM cache and circuit board such as FPGA (Field Programmable Gate Array) with data processing and outputting received signals to drive hub imaging in order to drive video content that needs to be displayed according to the requirements of the control instructions so that adaptive display can be achieved by using rotation speed sensor.
Regarding claim 10, the combination teachings of Gharabegian, Mondal, and Li as discussed above also disclose the hub rotation imaging control system according to claim 2, wherein the data processing unit integrates a rotation speed sensor (see Li, paragraph [0011]: “the rotational speed detecting portion includes a rotational speed sensor, and the rotational speed sensor is in data connection with the circuit board”), an SRAM cache (see Li, paragraph [0013]: “the memory stores imaging data”) and an FPAG, the rotation speed sensor is configured to output monitored rotation speed data to the FPAG, and the FPAG receives the video data and control instructions output by the main control management unit, and finally outputs the drive signals to drive hub imaging (see Li, paragraph [0029]: “The hub for displaying dynamic images further includes a rotational speed detecting portion, the rotational speed detecting portion includes a rotational speed sensor, and the rotational speed sensor is in data connection with the circuit board. The rotational speed sensor is mounted on the decorative cap and connected to the FPC, and the rotational speed sensor is configured to transmit the detected rotational speed to the circuit board through the FPC”).
The motivation for combining the references has been discussed in claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484